DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tachdjian (USPA 2014/0094453) in view of Finley (USPA 2012/0232166).
	Regarding Claims 1, 8, 9, 12, 19, Tachdjian et al. teaches of comestibles including beverages which can include compounds and associated methods of increasing the sweet taste of a comestible (Paragraph 16), wherein the compound has a structure such as compound 1 as claimed (Paragraphs 10-16) or a salt or solvate thereof, wherein A is an optionally substituted 4-8 membered azacyclic ring, where an azacyclic ring which is described as being a heterocycle having one or more nitrogen atoms in the ring (Paragraph 31), where X is a covalent bond and Y is alkyl or other substitutions which are also recited in amended Claim 1, and where the alkyl group can comprise from 1-20 carbon atoms (Paragraph 21), therefore reading on the formula of compound 1 as amended, where Y is understood to represent a CH--2---CH-(CH3-)2, or an alkyl group comprising 4 carbon atoms. Tachdjian also teaches a formula as set forth in Applicant’s compound 1 (Paragraphs 89-91 and 112). Tachdjian also teaches comestibles include food and beverages (Paragraph 48). Therefore, Tachdjian renders obvious a beverage comprising compound 1, where A is a 6-membered N-substituted ring, X is a covalent bond and Y is alkyl and also having a formula as set forth above.  Tachdjian teaches using a sweet flavor modulating amount which is the amount of the compound indicated as Formula I that is sufficient to modulate sweet taste in an ingestible composition, where such amount is at least about 0.001 ppm of the present compound but a broad range of concentration that would be typically employed in order to economically provide a desirable degree of sweet flavor modulation can be from about 0.001 ppm to 100 ppm or a narrower range of about 0.1ppm to about 10 ppm, or about 0.1 to about 5ppm or from about 0.1 to about 3ppm (Paragraphs 62 and 63), where the taught ranges encompasses the claimed ranges recited in Claims 8 and 9. Tachdjian also teaches that a sweet receptor modulating amount refers to an amount of the compound that is sufficient to modulate (active, enhance or block) a sweet taste receptor protein (Paragraph 64). 
Tachdjian teaches the present compound can impart a more sugar-like temporal profile to a sweetener composition by combining one or more of the present compounds with one or more sweeteners in the sweetener composition and can increase the sweet taste of a composition by composition the sweetener composition with one or more of the present compounds to form a modified composition (Paragraph 113).The compounds of the disclosed formulas should preferably be comestibly acceptable, e.g. deemed suitable for consumption in a food or drink from the perspective of giving unmodified comestible an improved and pleasing sweet taste (Paragraph 114). Tachdjian teaches that the compounds of the present invention can be used at low concentrations in the order of a few ppm in combination with one or more known sweeteners, natural or artificial, so as to reduce the concentration of the known sweetener required to prepare the ingestible composition having the desired degree of sweetness (Paragraph 116), and teaches of suitable sweeteners to use include artificial sweeteners including mogroside and other rebaudioside or stevia-based glycosides  (Paragraph 118). Tachdjian teaches a suitable ingestible food includes beverages, where such a category includes beverages, beverage mixes, concentrates, carbonated formulations including soft drinks (Paragraph 124). Tachdjian teaches an embodiment wherein the compounds of compound 1 are present in sweet modulating amounts, i.e. amounts effective to provide sweetening, in combination with a first amount of sweetener, wherein the sweetening is more than the sweetening provided by the first amount of sweetener without the compound (Paragraphs 143 and 144). 
	Regarding Claims 1 and 19, Tachdjian teaches the compound 1 in combination with a sweetener which could be a mogroside, and teaches that the compounds of the present invention can be used at low concentrations in the order of a few ppm in combination with one or more known sweeteners, natural or artificial, so as to reduce the concentration of the known sweetener required to prepare the ingestible composition having the desired degree of sweetness (Paragraph 116). Therefore, Tachdjian teaches that the sweetener also provides a degree of sweetness. However, Tachdjian does not teach mogroside V specifically or teach an amount of mogroside V to use in combination with compound 1. Tachdjian also teaches cola and carbonated beverages and soft drinks, as well as alcoholic beverages, which meet the claim limitation of full calorie beverages (Paragraph 124)
	Finley teaches of the known use of mogrosides as sweeteners, and that mogrosides are used as flavor modifiers and can block the perception of bitter and astringent flavors, including mogroside V (Paragraphs 13-15). Finley teaches the mogrosides can be used in various foods and beverages, including alcoholic beverages (Paragraph 23). Finley teaches that mogroside V was tested at varying levels from 100-500ppm, with preferred levels being between about 150 and about 250ppm, most preferably about 200ppm, and teaches that below the preferred range, the effect was minimal and above the preferred range, a very sweet taste developed (Paragraph 30). Finley also teaches at a range of 150-250ppm, the mogroside V sample was slightly sweet (Paragraph 30). Therefore, from the above teachings of Finley, one of ordinary skill in the art would have reasonably expected that adding mogroside V in an amount of about 200 to about 500ppm would impart a sweet taste, and also reduce bitterness in a food and beverage. Therefore, there does not appear to be an element of criticality associated with the claimed amount of mogroside sweetener used in the claimed composition, in light of the teachings of Finley. 
Since Tachdjian teaches using mogroside sweeteners along with compound I in sweetening compositions for food and beverage, and Finley teaches the mogroside sweeteners which include mogroside V can be used in amounts within the claimed range for sweetening and bitterness reduction, the use of any of the known mogroside sweeteners, including mogroside V, in an amount within the claimed range in the composition of Tachdjian would have been obvious to one of ordinary skill before the effective filing date of the claimed invention,  in light of the teachings of Finley, and the desire to prepare a naturally sweetened beverage that has reduced bitterness. Given that Tachdjian teaches the use of a combination of compound I and mogroside to provide enhanced sweetness that allows for a reduced use of the sweetener in a food or beverage, it would have amounted to reasonable experimentation to start with the amount of mogroside V taught by Finley and find the optimal level in order to determine the desired sweetness and minimal bitterness, while using reduced amounts of sweetener.  
	Regarding amended Claims 4-7, and the limitations of the sucrose equivalence of the beverage is enhanced or increased by at least 1.2 fold or by about 2% as compared to a beverage in the absence of the compound of compound 1, or where the compound of compound 1 is present in the beverage in an amount effective to decrease bitterness of the beverage as compared to a beverage in the absence of compound 1, the following points are noted. As set forth above, Tachdjian teaches the compound 1 as claimed, teaches an amount of the compound within the claimed range and teaches the compound is effective to function as a sweet taste enhancer, where the compound is used along with another sweetness such as a mogroside sweetener to provide a more sucrose-like temporal profile. In addition, Tachdjian in view of Finley in combination render obvious the claimed compound 1 used in an amount within the claimed range along with a mogroside sweetener such as mogroside V in an amount within the claimed ranges.
Therefore, one of ordinary skill in the art would have reasonably expected a beverage comprising the compound 1 in an amount within the claimed range along with the other claimed sweetener of mogroside V in an amount within the claimed ranges, where the compound is present as a sweetness enhancer in an amount as claimed, would exhibit the sucrose equivalence as claimed and would also exhibit decreased bitterness in light of the enhanced sweetness perceived and in light of Finley teaching that mogroside V is effective in reducing bitterness in food compositions including beverages. In addition, since the prior art teaches the claimed composition comprising the same components, the composition will react or co-act in the same manner as claimed by Applicant, and therefore, the properties of these components will necessarily be present because a component and its properties are inseparable. Therefore, if the components are present, their properties would also be necessarily present. See In re: Papesch and In re: Antonie as cited in MPEP 2141.02 V. In the instant case, since the claimed compounds of compound I and a mogroside V in amounts within the claimed ranges, one of ordinary skill in the art would have reasonably expected the same results to be obtained as seen by Applicant, namely, increased sucrose equivalence and decreased bitterness by virtue of the same composition being used and the known functionality of mogroside V in reducing bitterness.
Regarding amended Claims 13, 14, 16-18, and 20, Tachdjian in view of Finley are taken as cited above in the rejection of amended Claims 1 and 4-9 and are seen to in combination render obvious a method of enhancing the sweetness of a beverage comprising providing a beverage comprising at least one sweetener, wherein the sweetener is a mogroside sweetener such as mogroside V in an amount in the range of about 200 to about 500ppm or in an amount of about 300 to about 500 ppm, and adding at least one compound of compound 1 to the beverage to provide a beverage with enhanced sweetness, as set forth above. Tachdjian in view of Finley are taken as cited above regarding the limitations of the sucrose equivalence and decreased bitterness of the beverage as set forth above. Since Tachdjian in view of Finley in combination teach the claimed method and beverage comprising the claimed components in claimed concentrations, namely, the same compound 1 in an amount within the claimed range and mogroside V in an amount within the claimed range, one of ordinary skill in the art would have reasonably expected comparable results to be seen as recited by Applicant.

Response to Arguments
The prior art rejection has been amended in light of the claim amendments and further consideration of the prior art. A difference secondary reference has been applied which renders obvious the use of mogroside V in an amount within the claimed range. Therefore, Applicant’s arguments with respect to the pending and claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The following points are noted by the Examiner.
Applicant again argues that Tachdjian shows examples using other sweeteners such as sucrose and high fructose corn syrup. However, as previously set forth, Tachdjian clearly teaches using mogroside sweeteners as the additional sweetener in addition to compound I. The MPEP states, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Therefore, Applicant’s arguments are not persuasive in this regard.
Therefore, since Finley (newly cited) teaches using amounts of mogroside V in an amount within the claimed range, one of ordinary skill in the art would have reasonably expected that, when combined with compound 1 in a beverage composition, all of which reasonably flows from the prior art,  the resulting composition would experience the same sensory results as seen by Applicant, namely increased sucrose equivalence and decreased bitterness.  'It is well settled that a patent cannot be properly granted for [an invention] which would flow naturally from the teaching of the prior art.' See Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985) as cited in MPEP 2145 II. Therefore, any additional benefits seen by Applicant with regard to the combination of the compound 1 and mogroside V in the claimed amount in a beverage would be reasonably expected to have flown naturally from the teachings of the prior art and are therefore rendered obvious. In addition, since Finley teaches the known functionality of mogroside V to reduce bitterness in a food composition, one of ordinary skill in the art would have reasonably expected a reduction in perceived bitterness in compositions comprising mogroside V. Therefore, Applicant’s assertions of unexpected benefits associated with compound 1 decreasing bitterness and enhancing sweetness are not found persuasive by the Examiner, as Tachdijan teaches compound 1 as effective in enhancing sweetness of compositions comprising additional sweeteners, which could be mogroside. 
As previously set forth by the Examiner, Tachdjian teaches an embodiment wherein the compounds of compound 1 are present in sweet modulating amounts, i.e. amounts effective to provide sweetening, in combination with a first amount of sweetener, wherein the sweetening is more than the sweetening provided by the first amount of sweetener without the compound and can increase the sweet taste of a composition by composition the sweetener composition with one or more of the present compounds to form a modified composition. Therefore, it would appear from the teachings of Tachdjian that the ability of compound 1 to modulate sweetness, in particular to increase the sweet taste of a composition. Therefore, one aspect of Applicant’s asserted unexpected results would appear to be taught by the teachings of Tachdjian and would be reasonably expected to occur, when combined with an amount of mogroside as taught by the prior art. Therefore, any other benefits seen by Applicant, such as decreased bitterness, would have naturally flowed from the teachings of the prior art, as set forth above. Lastly, the Examiner is not convinced that the claimed range of sweetener used, as recited in Claims 1, 19 and 20 is critical, as Applicant’s specification only shows a single concentration used for the three examples and no evidence showing the criticality of the claimed ranges.  Therefore, for the reasons set forth above, Applicant’s assertions regarding patentability are not persuasive at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/23/2022